Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art made of record prior to the filing of the RCE with the amendment to the claims filed on November 9, 2021 fails to disclose or suggest the fine bubble diffuser and large bubble mixer combined for aerating and mixing wastewater, wherein the large bubble mixer is in the form of a generally vertically extending pipe with an inlet port defined in the lower end of the pipe, an opening in the upper end of the pipe and an accumulator having a peripheral skirt surrounding a portion of the pipe above the inlet port, with a line for supplying gas to the fine bubble diffuser.  
It is noted that the previously applied DeVos reference (Fig. 4) discloses a mixing device that appears to disclose applicant’s claimed large bubble mixer, however, in light of applicant’s arguments and upon further consideration, the DeVos mixer does not suggest the applicant’s claimed mixer, since the DeVos mixer is designed to rise along guide rod (48) to a point in which the top end of the “stack pipe 45” is located above the liquid surface, where the gas is released above the liquid surface, allowing the device to fall back down within the liquid along the guide rod under the force of gravity, whereby the motion of the device causes mixing, not the release of a gas bubble into the liquid.	
It is also noted that newly cited prior art reference Neu et al ‘902 (Fig. 4A; paragraph [0037]) discloses a combined fine bubble diffuser and large bubble mixer with a skirt (312), but the construction thereof does not meet or suggest applicant’s .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/C.S.B/12-4-21
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776